NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       AUG 15 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

MIGUEL ANGEL QUIJOSA,                           No.    15-72816

                Petitioner,                     Agency No. A205-065-550

 v.
                                                MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted August 9, 2017**


Before:      SCHROEDER, TASHIMA, and M. SMITH, Circuit Judges.

      Miguel Angel Quijosa, a native and citizen of Mexico, petitions pro se for

review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to

reconsider. We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of

discretion the BIA’s denial of a motion to reconsider, Cano-Merida v. INS, 311


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
F.3d 960, 964 (9th Cir. 2002), and we deny the petition for review.

      The BIA did not abuse its discretion in denying the motion to reconsider as

untimely where Quijosa’s filed the motion over seven months after the filing

deadline. See 8 U.S.C. § 1229a(c)(6)(B) (setting a 30 day deadline for motions to

reconsider).

      We do not consider Quijosa’s contentions relating to the agency’s

underlying denial of cancellation of removal. We previously addressed the

agency’s denial of relief in Quijosa v. Holder, No. 13-73669 (9th Cir. Feb. 25,

2014) (Order).

      PETITION FOR REVIEW DENIED.




                                         2                                     15-72816